The plaintiff brought this action to recover damages resulting from a fall upon the sidewalk of the defendant city which she claimed to be defective. The trial court ordered a nonsuit upon the ground that the notice of the injury served upon the city did not meet the requirements of § 1420 of the General Statutes. The notice stated the time and place where the plaintiff fell and then continued: "I was taken in the ambulance to the Griffin Hospital where I am now. I am under the care of Dr. Parlato and at present do not know the full extent of my injuries." In Marino v. East Haven, 120 Conn. 577,182 A. 225, we had before us a notice which merely stated that the plaintiff "fell and was injured" at the time and place where the accident occurred. We held that this did not comply with the statute which requires, among other things, a general description of the injury and that the saving clause at the end of the statute with reference to an "inaccuracy in describing the injury" would not apply because the notice failed to give any description of it. The present case cannot be distinguished and the trial court was right in granting the nonsuit.
  There is no error.